Application to dismiss an appeal by the late sKs-cant register, on the ground that the chancellor had not *42Jurisdiction to hear it Decided that as the constitution gives an appeal to the chancellor from all inferior equity tribunals, and the legislature has made no provision for a case where She chancellor is related to one of ihe parties, authorizing any .other person to sit for him, the chancellor is bound to hear ihe appeal, evert where a near relative is personally interested. And that the provision of the statute, prohibiting any judge from sitting where he is related to either of the parties is controlled by the constitution as the paramount law.
■Order directing all future proceedings in this cause to be ⅛ the name of the present assistant register.